

Exhibit 10.26
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, iHeartMedia Inc. (“Company”) and Paul M. McNicol (“Employee”) entered
into an Employment Agreement effective July 11, 2016 (“Agreement”);


WHEREAS, the parties desire to amend the above-referenced Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this First Amendment to Employment Agreement (“First Amendment”).


1.This First Amendment is effective as of May 1, 2019.


2.    The opening paragraph of the Agreement is amended such that the Company
entity with whom this Agreement is entered shall refer to iHeartMedia Management
Services, Inc. (such entity together with all past, present, and future parents,
divisions, operating companies, subsidiaries, and affiliates collectively
referred to as “Company”).


3.    Section 1 (Term of Employment) of the Agreement is amended such that the
initial Employment Period is extended through December 31, 2021. Further, the
Notice of Non-Renewal Period is changed to June 1st and July 1st, with the
remainder of the section remaining unchanged.


4.    Subsection 2(a) (Title and Duties) of the Agreement is amended by adding
the following sentence to the end of the Section:


Effective on the date on which Robert H. Walls, Jr., officially steps down from
his position as Executive Vice President, General Counsel & Secretary,
Employee’s title shall change to Executive Vice President, General Counsel &
Secretary, performing job duties that are usual and customary for this position,
and reporting to the President, Chief Operating Officer and Chief Financial
Officer (currently Richard J. Bressler).


5.    Subsection 3(a) (Base Salary) of the Agreement is amended by adding the
following sentence to the end of the Section:


Effective on May 1, 2019, Employee’s Base Salary shall increase to Six Hundred
Twenty-Five Thousand Dollars ($625,000.00).
6.    The Severance Payments and Severance Pay Period referenced in Section 9(d)
(Termination by Company Without Cause/Non-Renewal by Company/Termination by
Employee for Good Cause) are amended to increase such provisions to eighteen
(18) months. Further, the Pro-Rata Bonus referenced in Section 9(d) is amended
such that the calculation shall be based upon Employee’s Annual Bonus Target for
the period of time Employee worked in the year of termination.
7.    Subsection 3(d) is hereby deleted in its entirety and replaced as follows:
Employee shall be eligible to participate in all long term incentive programs
made available throughout the term of this agreement to executives holding the
same level of executive seniority and responsibility as Employee, and awards
under any such plan or plans relating to equity related compensation (such as
stock options or restricted stock) awarded after a restructuring of the


1



--------------------------------------------------------------------------------




Company’s capital structure shall be made to Employee on terms and in such
amounts as are no less favorable, in general, than the terms and amounts awarded
to other employees of similar seniority and responsibility. Any such awards
shall be pursuant to the terms of the applicable award agreement(s), taking into
consideration demonstrated performance and potential, and subject to approval by
the Company’s Chief Executive Officer and the Board of Directors or the
Compensation Committee of iHeartMedia Holdings, Inc.
8.    A new subsection 3(f) is added as follows, with all subsequent subsections
being re-lettered accordingly, and references in the Agreement to any such
subsections are likewise hereby re-lettered accordingly:
New York Accommodations. Employee is authorized to book Company-provided
accommodations in New York City up to two (2) nights per week, in accordance
with Company’s standard travel policies.
9.    A new subsection 3(e) is added as follows, with all subsequent subsections
being re-lettered accordingly, and references in the Agreement to any such
subsections are likewise hereby re-lettered accordingly:
Travel. Employee is authorized to fly business class for any business-related
flight that is three (3) hours or more.


10.    This First Amendment represents the complete and total understanding of
the parties with respect to the content thereof, and cannot be modified or
altered except if done so in writing, and executed by all parties. All other
provisions of the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date written below and upon full execution by all parties, this Agreement shall
be effective as set forth in Section 1 above.


EMPLOYEE:




/s/ Paul M. McNicol             Date: 5/1/19
Paul M. McNicol


COMPANY:




/s/ Richard J. Bressler             Date: 5/1/19
Richard J. Bressler
President, Chief Operating Officer and
Chief Financial Officer


2

